UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7600


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

CRAIG A. MURPHY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond.    Robert E. Payne, Senior District Judge.        (3:96-cr-00066-REP-17;
3:16-cv-00764-REP; 3:16-cv-00765-REP)


Submitted: March 20, 2017                                         Decided: March 28, 2017


Before MOTZ, Circuit Judge, and HAMILTON and DAVIS, Senior Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig A. Murphy, Appellant Pro Se. Brian R. Hood, Heather Hart Mansfield, OFFICE
OF THE UNITED STATES ATTORNEY, Stephen Wiley Miller, Elizabeth Wu,
Assistant United States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig A. Murphy seeks to appeal the district court’s order construing his filings as

successive motions under 28 U.S.C. § 2255 (2012) and dismissing them for lack of

jurisdiction.   The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Murphy has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2